Citation Nr: 0524580	
Decision Date: 09/09/05    Archive Date: 09/21/05	

DOCKET NO.  03-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date earlier than May 8, 2001 for 
the award of service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2002 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Remand in this case is required to comply with the duty to 
assist.  See 38 C.F.R. § 3.159(c).

In a rating decision of February 2002, the RO granted service 
connection (and a 20 percent evaluation) for Type II diabetes 
mellitus, effective July 9, 2001, the date of liberalizing 
legislation adding Type II diabetes mellitus to the list of 
disabilities for which service connection could be granted on 
a presumptive basis based on exposure to herbicides (i.e., 
Agent Orange) in the Republic of Vietnam.  

In a subsequent rating decision of January 2003, the RO 
assigned an effective date of May 8, 2001 for the award of 
service connection for diabetes mellitus, based on the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Liesegang v. Sec'y of Veterans Affairs, 
312 F.3d 1368 (Fed. Cir. 2002).

The veteran argues that his diagnosis of and treatment for 
Type II diabetes mellitus at the VA Medical Center in 
Brockton in 1992 constituted an informal claim for service 
connection.  He contends that he was told at that time that 
an application for compensation would be forwarded to him, 
but that one never was.  

Although he contends that this constitutes an informal claim 
for service connection pursuant to 38 C.F.R. § 3.157, that 
regulation is only applicable where the disability at issue 
has already been service connected.  As service connection 
for diabetes was not established in 1992, that regulation 
cannot serve to render VA treatment records an informal claim 
for service connection. 

However, the provisions of 38 C.F.R. § 3.155 could 
potentially be applicable, if 
the veteran identified the benefit he was seeking, namely 
service-connected compensation for diabetes mellitus, at the 
time of his 1992 treatment.  Section 3.155 states that any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2004).

Unfortunately, the VA treatment records from 1992 are not in 
the claims file.  As this case potentially falls within the 
parameters of the Nehmer v. United States Department of 
Veterans Affairs, 712 F.Supp. 1404 (N.D.Cal. May 03, 1989) 
(NO. CIV. A. C-86-6160TEH) for purposes of entitlement to an 
earlier effective date, the Board finds that these records 
must be obtained in order to give full consideration to the 
claim.  See also 38 C.F.R. § 3.816.  Thus, remand is required 
to obtain the VA treatment records from the Brockton, 
Massachusetts VA Medical Center.

Accordingly, this case is remanded for the following:

1.  The RO should obtain the treatment 
records and examination reports from the 
VA Medical Center in Brockton, 
Massachusetts, for the year 1992.  

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  


                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

